Title: Thomas Jefferson to John Waldo, 16 August 1813
From: Jefferson, Thomas
To: Waldo, John


          Sir Monticello Aug. 12. 16. 13.
          Your favor of Mar. 27. came during my absence on a journey of some length.it covered your ‘Rudiments of English grammar,’ for which I pray you to accept my thanks. this acknolegement of it has been delayed until I could have time to give the work such a perusal as the avocations to which I am subject would
			 permit. in the rare & short intervals which these have allowed me, I have gone over, with pleasure, a considerable part, altho’ not the whole of it. but I am entirely unqualified to give that
			 critical opinion of it, which you do me the favor to ask. mine has been a life of business; of that kind which appeals to a man’s conscience, as well as his industry, not to let it suffer; and
			 the
			 few moments allowed me from labor, have been devoted to more attractive studies; that of Grammar having never been a favorite with me. the scanty foundation laid in it at school, has carried me
			 thro’
			 a life of much hasty writing, more indebted for style to reading and memory, than to rules of grammar.I have been pleased to see that in all cases you appeal to Usage, as the arbiter of
			 language; & justly consider that as giving law to Grammar, & not Grammer to Usage. I concur entirely with you, in opposition to the Purists, who would destroy all strength & beauty of style, by subjecting it to a rigorous compliance with their rules. fill up all the Ellipses and Syllepses of Tacitus, Sallust, Livy Etc and the elegance & force of their sententious brevity are extinguished.
			 ‘deorum injurias, diis curae.’—‘alieni appetens, sui profusus; ardens in cupiditatibus; satis loquentiae, sapientiae parum.’—‘Annibal peto pacem.’—‘per diem Sol non uret te neque luna per noctem.’ wire-draw these expressions, by filling up the whole syntax and sense, & they become dull paraphrases on rich sentiments. we may say then truly with Quinctilian ‘aliud est Grammaticé, aliud Latiné loqui.’ I am no friend therefore to what is called Purism; but a zealous one to the Neology which has introduced both these two words without the authority of any dictionary. I consider the one as destroying the nerve & beauty of language, while the other improves both, and adds to it’s copiousness. I have been not
			 a little disappointed and made suspicious of my own judgment, on seeing the Edinburg Reviewers, the ablest critics of the age, set their faces against the introduction of new words into the English language. they are particularly apprehensive that the writers of the United States will adulterate it. certainly so great and growing a population, spread over such an extent of country, with such a variety of climates, of productions, of arts, must enlarge their language,
			 to make it answer it’s purpose of expressing all ideas, the new as well as the old. the new circumstances under which we are placed call for new words, new phrases and for the transfer of old
			 words
			 to new objects. an American dialect will therefore be formed; so will a West-Indian, and Asiatic, as a Scotch and an Irish are already formed. but whether will these adulterate, or enrich the
			 English
			 language? has the beautiful poetry of Burns, or his Scottish dialect, disfigured it? the English language? did the Athenians consider the Doric, the Ionian, the Aeolic & other dialects as disfiguring, or as beautifying their language? did they fastidiously disavow Herodotus, Pindar, Theocritus, Sappho, Alcaeus as Grecian writers? on the contrary, they were sensible that the variety of dialects, still infinitely varied by poetical license constituted the riches of their language, and made the
			 Grecian Homer the first of poets, as he must ever remain, until a language, equally ductile & copious shall again be spoken.
          Every language has a set of terminations, which make a part of it’s peculiar idiom. every root among the Greeks was permitted to vary it’s termination, so as to express it’s radical idea in the form of any one of the parts of speech; to wit, as a noun, an adjective, a verb, participle or adverb. and each of these parts of speech again, by still varying the termination, could vary the shade of idea existing in the mind. I will explain myself by an example. a Greek root could assume any one of these terminations.
          

      
         subst.
          
            
               αληθ-εια -ιοτης
            
         
         
            
                ευθυ-νη -ωρια
            
         
         
            
                ωθ-ιςμος -ηςις. -ωϚης
            
         
         
            
                ψυχ-ωςις -αριον 
            
         
      
      
         Adject.
          
            
               αληθ-ης -ινος -ευτικος
            
         
         
            
                ευθυ-ς -ωρος
            
         
         
            
         
         
      
      
         Verbs.
          
            
               αληθ-ευω -ιζω
            .
         
            
                ευθυ-νω -ωρειν
            
         
         
            
                ωθ-εω
            
         
         
      
      
         particip. 
         
         
            
               αληθευ-ων -ως. -ας. -ομενος -εις
               
            
         
         
            
         
         
            
         
         
      
      
         adv.
         
            
               αληθ-ες -ως -ινως
            
         
         
            
               ευθυ ευθυ-ωρον
            
         
         
            
         
         
      
   

          it was not then the number of Grecian roots (for some other languages may have as many) which made it the most copious of the antient languages; but the infinite diversification which each of these admitted. let the same license be allowed in English the roots of which, native & adopted, are perhaps more numerous, and it’s idiomatic terminations more various than of the Greek, and see what the language would become. it’s idiomatic terminations are
          subst.Gener-ation-ator-osity-ousness-alship-alissimo. degener-acy. King-dom-ling. Joy-ance. Enjoy-er-ment. Herb-age-alist. Sanct-uary-imony-itude. Royal-ism. Lamb-kin. Child-hood. Bishop-ric. Proced-ure. horseman-ship. worthi-ness.adject.Gener-ant-ative-ic-ical-able-ous-al.-Joy-ful-less-some. Herb-y-aceous-escent-ulent. child-ish. Wheat-enverbGener-ate-alise.part.Gener-ating-ated.adv.General-ly.
          I do not pretend that this is a compleat list of all the terminations of the two languages. it is as much so as a hasty recollection suggests; and the omissions are as likely to be to the disadvantage of the one as the other. if it be a full, or equally fair, enumeration, the English are the double of the Greek terminations.
          But there is still another source of copiousness more abundant than that of termination. it is the composition of the root, & of every member of it’s family 1. with prepositions, & 2. with other words. the prepositions used in the composition of Greek words are αμφi, ανα, αντι, απο, δια, εκ, εν, επι, κατα, παρα, περι, προ, προς, ςυν, ὑπερ, ὑπο. now multiply each termination of a family, into every preposition, & how prolific does it make each root! but the English language, besides it’s own prepositions, about 20. in number, which it compounds with English roots, uses those of the Greek for adopted Greek roots, and of the Latin for Latin roots. the English prepositions, with examples of their use are a, as in a-long, a-board, a-thirst, a-clock. be, as in be-lie. mis, as in mishap; these being inseparable. the separable, with examples, are above-cited, after-thought, gain-say, before-hand, fore-thought, behind-hand, by-law, for-give, fro-ward, in-born, on-set, over-go, out-go, thorough-go, under-take, up-lift, with-stand. now let us see what copiousness thatthis would produce, were it allowed to compound every root & it’s family, with every preposition, where both sense & sound would be in it’s favor. try it on an English root, the verb ‘to place’ [Anglo-Saxon
   + Johnson derives ‘Place’ from the French ‘Place’ an open square in a town. but it’s Northern parentage is visible in it’s synonim Platz, Teutonic, and Plattse, Belgic, both of which signify locus, and the Anglo-Saxon Plæce platea, vicus.
Plæce] for instance, and the Greek and Latin roots of kindred meaning, adopted
			 in English, to wit θεςις, and locatio, with their respective prepositions.
          
          
            
              mis-place
              
              amphithesis
              
              a-location
              
              interlocation
            
            
              after-place
              
              anathesis
              
              ablocation
              
              introlocation
            
            
              gain-place
              
              antithesis
              
              abslocation
              
              juxtalocation
            
            
              fore-place
              
              apothesis
              
              allocation
              
              oblocation
            
            
              hind-place
              
              diathesis
              
              antelocation
              
              perlocation
            
            
              by-place
              
              ekthesis
              
              circumlocation
              
              postlocation
            
            
              for-place
              
              enthesis
              
              cislocation
              
              prelocation
            
            
              fro-place
              
              epithesis
              
              collocation
              
              preterlocation
            
            
              in-place.
              
              catathesis
              
              contralocation
              
              prolocation
            
            
              on-place
              
              parathesis
              
              delocation
              
              retrolocation
            
            
              over-place
              
              perithesis
              
              di-location
              
              relocation
            
            
              out place
              
              prothesis
              
              dislocation
              
              selocation
            
            
              thoro’-place
              
              prosthesis
              
              elocation
              
              sublocation
            
            
              under-place
              
              synthesis
              
              exlocation
              
              superlocation
            
            
              up-place
              
              hyperthesis
              
              extralocation
              
              translocation
            
            
              with-place
              
              hypothesis.
              
              illocation.
              
              ultralocation
            
          
          Some of these compounds would be new; but all present distinct meanings, and the synonimes of the three languages offer a choice of sounds to express the same meaning. add to this that, in some instances, usage has authorised the compounding an English root with a Latin preposition; as in deplace, displace, replace. this example may suffice to shew what the language would become in strength, beauty, variety, and every circumstance which gives perfection to language, were it permitted freely to draw from all it’s legitimate sources.
          The 2d source of composition is of one family of roots with another. the Greek avails itself of this most abundantly, & beautifully. the English once did it freely, while in it’s Anglo-Saxon form. e.g. boc-c[err]æ[eff][te], book-craft, learning. eo[Anglo-Saxon: err]ð-[Anglo-Saxon: yogh]eme[Anglo-Saxon: te], earth-mate, geometry. [Anglo-Saxon: ess][Anglo-Saxon: te][Anglo-Saxon: yr][Anglo-Saxon: err][Anglo-Saxon: yogh]en[Anglo-Saxon: de]e-[Anglo-Saxon: de][Anglo-Saxon: err]enc, stirring-drink, a cathartic. [Anglo-Saxon: err]ih[Anglo-Saxon: te]-[Anglo-Saxon: yogh]elea[Anglo-Saxon: eff]-[Anglo-Saxon: eff]ull, right-belief-ful, orthodox. but it has lost by desuetude much of this branch of composition, which it is desirable however to resume.
          If we wish to be assured from experiment of the effect of a judicious spirit of Neology, look at the French language. even before the revolution, it was deemed much more copious than the English; at a time too when they had an Academy, which endeavored to arrest the progress of their language, by fixing it to a Dictionary, out of which no word was ever to be sought, used, or tolerated. the institution of Parliamentary assemblies in 1789. for which their language had no apposite
			 terms or phrases, as having never before needed them, first obliged them to adopt the Parliamentary vocabulary of England; & other new circumstances called for corresponding new words; until, by the number of these adopted, & by the analogies for adoption which they have legitimated, I think we may say with truth that a Dictionnaire Neologique of these would be half as large as the Dictionary of the Academy; & that, at this time, it is the language in
			 which every shade of idea, distinctly percieved by the mind, may be more exactly expressed, than in any language at this day spoken by man.
			 yet I have no hesitation in saying that the English
			 language is founded on a broader base, native and adopted, and capable, with the like freedom of employing it’s materials, of becoming superior to that in copiousness & euphony.
			 not indeed by
			 holding fast to Johnson’s dictionary: but by encouraging and welcoming new compositions of it’s elements. learn from Lye & Benson what the language would now have been if restrained to their Vocabularies. it’s enlargement must be the consequence to a certain degree, of it’s transplantation from the Latitude of London into every climate of the globe; and the greater the degree, the more precious will it become, as the organ for the developement of the human mind.
          These are my visions on the improvement of the English language, by a free use of it’s faculties. to realise them would require a course of time. the example of good writers, the approbation of men of letters, the judgment of sound critics, and of none more than of the Edinburg Reviewers, would give it a beginning, & once begun, it’s progress might be as rapid as it has been in France, where we see what a period of only 20. years has effected. under the auspices of British science and example it might commence with hope.
			 but the dread of innovation there, and especially
			 of any example set by France, has, I fear, palsied the spirit of improvement. here, where all is new, no innovation is feared which offers good. but we have no distinct class of literati in our country. every man is
			 engaged in some industrious pursuit; and science is but a secondary occupation, always subordinate to the main business of his life. few therefore, of those who are qualified, have leisure to
			 write.
			 in time it will be otherwise. in the mean while necessity obliges us to neologise. and should the language of England continue stationary, we shall probably enlarge our employment of it, until it’s new character may separate it in name, as well as in power, from the mother tongue.
          Altho’ the copiousness of a language may not in strictness make a part of it’s grammar, yet it cannot be deemed foreign to a general course of lectures on it’s structure & character. and the subject having been presented to my mind by the occasion of your letter, I have indulged myself in it’s speculation, and hazarded to you what has occurred, with the assurance of my great respect.
          Th:
            Jefferson
         